Opinion issued July 31, 2018




                                       In The

                                 Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                                 NO. 01-18-00132-CV
                            ———————————
                 IN RE NEXTGEAR CAPITAL, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, NextGear Capital, Inc., has filed a petition for writ of mandamus

challenging the trial court’s denial of its motion to dismiss based on forum-selection

clause.1 We deny the petition.




1
      The underlying case is Alireza Delavari Maryan d/b/a Texas Financial Group v.
      NextGear Capital, Inc., US Financial Auto Credit, LLC, Melissa Webb Bryant, and
      Saeid Hashemnezad, cause number 2017-63452, pending in the 151st District Court
      of Harris County, Texas, the Honorable Mike Engelhardt presiding.
                                PER CURIAM

Panel consists of Justices Higley, Brown, and Caughey.




                                        2